Citation Nr: 1113818	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to June 21, 2006, and in excess of 40 percent from June 21, 2006, for service-connected lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, and from June 2004 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In this decision the RO granted service connection for lumbosacral strain and assigned a 20 percent rating effective in October 2004.  In July 2006, the RO increased the rating to 40 percent, effective in June 2006.  The Veteran disagrees with these assigned ratings.  This matter was previously before the Board in May 2009 at which time the case was remanded for additional development.

The Board notes that the Veteran has alleged inability to retain employment due to his service-connected lumbosacral strain.  See Veteran's July 2005 Notice of Disagreement and his September 2007 statement.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issue of entitlement to a TDIU is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period from October 16, 2004, to June 20, 2006, the Veteran's lumbosacral strain has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; it has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during a 12 month period.

2.  For the period from June 21, 2006, the Veteran's service-connected lumbosacral strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, but no higher, for lumbosacral strain have been met for the period prior to June 21, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for assignment of an initial evaluation greater than 40 percent for lumbosacral strain have not been met for the period from June 21, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, since the appellate issue (entitlement to assignments of higher initial ratings) is a downstream issue from that of service connection (for which a January 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003. Moreover, the appellant was issued a duty to assist letter with respect to his claim for increased initial ratings for his lumbosacral strain disability in July 2009.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the claim is being denied.  Therefore, any notice defect, to include disability rating and effective date, is harmless error since no disability rating or effective date will be assigned.  Moreover, the Veteran's representative indicated in a letter dated in April 2006 that the Veteran had received a Dingess notification letter, and the degree of disability and effective date elements are noted in the September 2010 supplemental statement of the case.

The Board finds that all necessary assistance has been provided to the appellant. The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for higher initial evaluations for service-connected lumbosacral strain.  This includes obtaining identified medical evidence and affording the appellant VA examinations.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's service-connected lumbosacral strain and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All of the examination reports are predicated on a physical examination and contain the findings necessary to evaluate the appellant's back disability under the applicable rating criteria.  Further efforts to assist the appellant with this claim included obtaining the Veteran's records from the Social Security Administration (received in February 2007).  The appellant has not indicated that any additional pertinent evidence exists with respect to the claim, and there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

Service treatment records show that the Veteran complained of an acute onset of low back pain in June 2004 while performing duties involving lifting boxes and loading trucks.  X-rays revealed degenerative disc disease L5, S1, and no fracture or subluxation.

Service personnel records show that a request for the Veteran's early Release from Active Duty (REFRAD) was approved in August 2004.

On file is a computed tomography (CT) scan report of the Veteran's lumbosacral spine dated in May 2005 revealing chronic findings to include relative spinal stenosis at L-3-4 and L-4-5 and no acute process.  Lumbosacral x-rays performed in May 2005 revealed mild degenerative arthritis and slight scoliosis.  

At a VA examination in May 2005, the Veteran complained of pain to the lower back with tenderness particularly into the paravertebral areas and stimulation of the sciatic nerve notch.  He also complained of pain into the upper aspects of the thighs and bilateral hips.  He reported having general stiffness in his back for years.  He denied any incontinence of urine or stool.  He reported that he usually had bad days about three days a week and tried to do no real activity at the time.  He denied numbness.  He said he takes Naproxyn (500mg) about three to four times a week, but that it doesn't help.  The examiner noted that the Veteran's gait showed no abnormality and the Veteran appeared strong and active.  He also noted that the Veteran appeared to be retired after 27 years in the National Guard.  The Veteran's complaints were noted to be of a chronic nature and incapacitation was not noted.  On examination the Veteran complained of pain particularly to the right and left paravertebral areas, and spasms were palpable.  He did complain of some radiation into the upper aspects of the thighs and hips.  He also complained of increased pain upon stimulation of the upper sciatic notch.  Range of motion revealed forward flexion from 0 to 32 degrees with complaints of pain, spasm was palpable out of 0 to 90.  Backward extension was 0 to 20 degrees with complaints of pain out of 0 to 30 degrees.  Left and right lateral flexion was 0 to 18 degrees out of 0 to 30 with complaints of pain.  Rotation of the left and right was 0 to 25 out of 0 to 30.  Straight leg raises were to a 45 degree angle with complaints of pain into the musculature bilaterally.  The limitation with both daily and repetition was noted to be pain.  Neurological and sensory motor was noted as having no abnormality.  X-rays revealed degenerative joint disease.  

The examiner said that because of radiation pain, the Veteran underwent a CT (computed tomography) scan which noted no other abnormalities essentially except for the spinal stenosis and the degenerative joint disease.  The Veteran was diagnosed regarding the lumbar and sacral spine as having degenerative joint disease with spinal stenosis and chronic strain, muscular pain.  The examiner remarked that approximately 75% of the pain was subjective and the tenderness was particularly more noted upon palpation to the musculature with spasms as opposed to the vertebral bodies.  He described muscular pain itself as more of a strain type problem with spasms. 

A VA primary care clinic progress note in May 2005 shows that the Veteran had various complaints, including low back pain.  Examination of the back showed some mild myofascial tenderness and paravertebral L4-L5 area by palpation.  The Veteran was assessed as having degenerative arthritis of the lumbar spine.  

In his Notice of Disagreement dated in July 2005, the Veteran said that he disagreed with the 20 percent rating for his back disability because of the type of work he did.  He explained that over the last 15 years his job required lifting and work on the job that he can no longer do.  

Records from the Social Security Administration (SSA) include an August 2005 determination finding the Veteran disabled as of October 2004 due to a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of osteoarthrosis and allied disorders.  These records also include an August 2005 examination report from C. Kim, M.D., who evaluated the Veteran for disability determination purposes.  Regarding his back, the Veteran reported to Dr. Kim having lower back pain on and off for the past 10 years.  He was given an impression of chronic lower back pain with lumbar strain and it was noted that a previous CT scan of the lumbar spine reported bulging disc and spinal stenosis at L3-4 and L4-5 joints.  Range of motion findings in August 2005 revealed forward flexion of the lumbar spine from 0 to 75 degrees, lateral flexion from 0 to 15 degrees on the right and left, and straight leg raising from 0 to 65 degrees on the right and 0 to 55 degrees on the left with lower back pain.  The Veteran had a stable gait.  Neurologic examination was nonspecific including sensory, motor, reflex and muscle mass.  Dr. Kim found that the clinical evidence supported the presence of limitation, which was consistent with the limitations endorsed by the Veteran.

In June 2006, the Veteran underwent a VA examination where he complained of lower back pain and the paravertebral site.  He denied flare-ups, but reported daily problems.  No incapacitation was noted in the past 12 months.  The severity of pain was described as severe occurring daily with radiation to the bilateral hips.  The examiner noted that the examination was not for intervertebral disc syndrome.  On examination the Veteran had normal posture and an antalgic gait.  There was no ankylosis of the cervical or thoracolumbar spine.  There were also no indications of unfavorable ankylosis.  Moderate spasm, guarding, pain with motion and tenderness were noted.  These symptoms were noted to be severe enough to be responsible for an abnormal gait or spinal contour.  There was no atrophy or weakness.  Range of motion included flexion from 0 to 28 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 22 degrees, right lateral flexion from 0 to 24 degrees, left lateral rotation from 0 to 20 degrees and right lateral rotation from 0 to 24 degrees; all with pain.  The examiner remarked that the ranges of motion findings were not "normal" for the Veteran.  CT scan findings of the lumbosacral spine were noted as showing degenerative joint disease, but no herniated discs.  The Veteran was diagnosed as having chronic lumbosacral strain with significant occupational effects.  The examiner noted that the Veteran was able to cope with employment until his recent retirement.  He further opined that he would have great difficulty with any type of employment which would require any laboring job or activity.  He said that the effects of this disability on the Veteran's activities of daily living ranged from no effect to severe effects.  

VA outpatient records include a July 2006 outpatient record reflecting the Veteran's complaint of low back pain that had been severe for the past several days and had been keeping him from sleep.  Findings revealed mild myofacial tenderness on paravertebral area of L4-L5 and S1 by palpation.  The Veteran was diagnosed as having low back pain, chronic off and on due to degenerative joint disease, and myofacial pain.  The Veteran was advised to continue with ibuprofen and alternate hydrocodone/acetaminophen for severe pain as well as analgesic balm, heat pad and exercises.  

In his appeal for higher ratings for his service-connected back disability, the Veteran reported in a September 2007 statement that he was unable to work.

During a VA examination in October 2009, the Veteran complained of chronic pain to the lower back, stiffness and pain in the early morning.  He was noted to be using a cane due to his back which he said had helped and which he had been using for the last three years.  He reported having some difficulty getting out of bed and said that the pain increased in the evening.  He said he could walk a half a block and usually had to sit down and rest secondary to back pain.  He denied any incontinence of urine or stool.  He did not complain of any neuropathy or radiculopathy.  He said he very infrequently used Hydrocodone and Tylenol 5/500, about two to three times a month, and the last time he had his prescription filled was about one year earlier.  He reported having worked as a farmer and doing car body work and selling cars until his retirement in 2004.  He said he no longer ran, fished, or did body work on cars secondary to his back and infrequently had difficulty getting his shoes on secondary to bending, but normally dressed and took care of himself.  He denied flare ups, stating that it was "the same thing every day".  Incapacitation was recorded as not being noted per orders of a physician.  

On examination the Veteran had adequate alignment of his back, and strength to his lower and upper extremities appeared to be intact without abnormality.  No atrophy was noted.  Upon palpation to the back, no spasms were palpable.  The Veteran complained of pain into the vertebral bodies of the lower lumbosacral spine without radiculopathy.  On sciatic nerve notch stimulation, the Veteran did not complain of any sciatica.  Range of motion revealed forward flexion from 0 to 24 degrees, backward extension from 0 to 15 degrees, left lateral flexion from 0 to 14 degrees and right lateral flexion from 0 to 18 degrees.  There was no change on repetition and the Veteran complained of pain throughout the range of motion.  Facial grimacing and guarding was noted.  No spasms were palpable.  Tenderness was noted the same side as the pain.  The Veteran was able to stand on his toes and heels and was only able to squat about 50% of a squat secondary to complaints of back pain and difficulty getting up from that point of squatting all secondary to the back.  The Veteran did not complain of any neuropathy.  Sensory and motor appeared to be intact without abnormality.  Reflexes were without abnormality.  Previous testing was noted to reveal degenerative joint disease.  The Veteran was diagnosed as having lumbar spine chronic strain with degenerative joint disease.  

On VA examination in July 2010, the Veteran complained of pain in the lumbar spine that he described as a constant dull ache which he rated as a "7" on a pain scale from 1 to 10.  He also complained of radiating pain into the bilateral hips.  In addition, he complained of weakness and stiffness of the lumbar spine.  He said that during flare-ups, the pain increases to a "9-10".  He denied using a crutch, brace or walker, but said he uses a cane on a daily basis.  He had no bowel or bladder complaints.  He was noted to be a retired farmer who retired in 2005.  His working career included time as a factory worker, and working in a body shop.  His back injury was noted to have decreased his productivity and led to increased flare ups due to pain.  He reported difficulty putting on his shoes and socks due to stiffness and back pain.  On examination the Veteran's musculature was symmetrical and posture was erect.  His gait was slightly antalgic.  Range of motion revealed forward flexion from 0 to 15 degrees, extension from 0 to 12 degrees, left and right lateral flexion from 0 to 18 degrees, left lateral rotation from 0 to 20 degrees and right lateral rotation from 0 to 25 degrees.  Straight leg raises were negative bilaterally.  There was myospasm with range of motion.  The examiner reported that there had been no episodes of incapacitation in the last 12 months secondary to the Veteran's back condition, but he noted that the Veteran had placed himself on bedrest 4-5 times per week in the past 12 months due to back pain.  X-rays were noted as revealing moderate degenerative skeletal changes and mild thoracolumbar scoliosis.  There was disk space narrowing compatible with chronic disc disease at L5-S1, and to a lesser extent at L4-L5.  There was no spondylolysis or spondylolisthesis.  The Veteran was diagnosed as having thoracolumbar scoliosis, degenerative arthritis of the lumbar spine and chronic disc disease, lumbar spine.   


III.  Analysis

General Rating Provisions

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as in the case at hand, or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative arthritis, established by x-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Pertinent Rating Criteria

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylolisthesis, 5241 Spinal fusion, 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003), 5243 Intervertebral disc syndrome.

The general rating formula is as follows:

2) 20 percent -- Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1)  to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

1) 10 percent -- for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months;

2) 20 percent -- for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

3) 40 percent -- for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months is in order;

4) 60 percent -- for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When evaluating neurological disabilities separately, a 10 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve. A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or lost. The regulations pertaining to nerve paralysis, or neuropathy, have not been amended during the pendency of this appeal.

Rating Greater Than 20 Percent Prior to June 21, 2006

By resolving reasonable doubt in the Veteran's favor, a higher than 20 percent rating, to 40 percent, is warranted for the Veteran's service-connected lumbosacral strain for the period prior to June 21, 2006.  38 C.F.R. § 4.3.  In this respect, the Veteran demonstrated forward flexion to 32 degrees at the May 2005 VA examination, and to 75 degrees at a disability determination evaluation with Dr. Kim in May 2005.  As noted above, Note (4) of the General Rating Formula for Diseases and Injuries of the Spine provides that each range of motion be rounded to the nearest five degrees.  Thus, by rounding the May 2005 forward flexion finding of 32 degrees to 30 degrees, the criteria under Code 5237 for a higher, 40 percent rating, are met.  However, there is also the August 2005 forward flexion finding of 75 degrees that clearly does not meet the criteria under Code 5237 for the next higher rating of 40 percent.  While consideration has been given to assigning staged ratings for this period to reflect these two findings per Fenderson, supra, the Board will resolve reasonable doubt in this matter in the Veteran's favor and find that he meets the criteria for a 40 percent rating for the entire period prior to June 21, 2006.  38 C.F.R. § 4.3.  This determination is bolstered by the fact that the forward flexion finding just three months prior to the August 2005 examination (in May 2005), and 10 months after it (in June 2006), meet the criteria under Code 5237 for a 40 percent rating.  In this regard, it is essential in the evaluation of a disability that each disability be viewed in relation to its history.  See 38 C.F.R. 4.1.  Furthermore, as noted in the pertinent rating criteria above, the criteria include symptoms with or without pain.  Thus, the Veteran's undisputed complaints of pain are contemplated in the 40 percent rating.

The only other criterion for consideration of a higher than 40 percent rating under Code 5237 would be for unfavorable ankylosis of the spine.  However, in the absence of evidence of ankylosis (favorable or unfavorable) for the period prior to June 21, 2006, this criterion is not met. 

As for Code 5243, the Veteran reported at the May 2005 VA examination experiencing pain into the upper aspects of the thighs and into the bilateral hips. However, the May 2005 VA examiner noted that the Veteran did not have incapacitation.  He also noted that there were no abnormal neurological or sensory findings, and no numbness.  He added that tenderness was particularly more noted upon palpation to the musculature with spasms as opposed to the vertebral bodies and that the muscular pain itself was more of a strain type problem with spasms.  While Dr. Kim noted on his May 2005 report that a previous CT scan of the lumbar spine reported bulging disc and spinal stenosis at L3-4 and L4-5 joints, he did not indicate that the Veteran had incapacitating episodes.  In short, the criteria for a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome based on incapacitating episodes have not been met during any portion of the appeal period.  See Code 5243, Note (1).

As previously noted, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  However, as noted above, there are no objective neurological abnormalities noted in the medical evidence for the period from June 21, 2006, to warrant separate ratings.  Rather, the May 2005 VA examiner found no abnormal neurological or sensory findings and the Veteran denied incontinence of bladder or stool.  Accordingly, further consideration of separate ratings for associated objective neurological abnormalities is not warranted for this period.  Id.

For the foregoing reasons, the Board finds that a higher rating of 40 percent, but no higher, is warranted for the Veteran's lumbosacral strain for the period prior to June 21, 2006.  

Rating Greater Than 40 Percent From June 21, 2006

For the period from June 21, 2006, the medical evidence demonstrates that the Veteran's lumbosacral strain continues to be manifested by subjective complaints of chronic pain, to include radiating pain into the hips, and significant limitation of motion. 

Regarding limitation of motion, the Veteran demonstrated forward flexion from 0 to 28 degrees at the June 2006 VA examination, 0 to 24 degrees at the October 2009 VA examination, and 0 to 15 degrees at the July 2010 VA examination.  While these findings clearly reflect limitation of motion, with notable pain, these findings do not meet nor are they analogous to the criteria for the next higher rating of 50 percent which require unfavorable ankylosis of the entire thoracolumbar spine.  See Diagnostic Code 5237.  In this regard, the June 2006 VA examiner noted that there was no ankylosis of the thoracolumbar spine and no unfavorable ankylosis.  

With respect to the criteria under Diagnostic Code 5243 for incapacitating episodes, the evidence does not demonstrate incapacitating episodes of at least six weeks during any twelve month period.  See 38 C.F.R. § 4.71a, Code 5243 (2010).  Rather, both the June 2006 VA and July 2010 examiners reported that there had been no incapacitation in the last 12 months, although the July 2010 examiner went on to report that the Veteran placed himself on bedrest 4-5 times per week in the past 12 months.  Also, the October 2009 VA examiner reported no neuropathy, spasms, and no radiculopathy complaints.  The diagnoses given by these examiners included chronic lumbosacral strain with degenerative joint disease, and degenerative disc disease of the lumbar spine.  For these reasons, the evidence does not meet the criteria under Code 5243 for a 60 percent rating.

In sum, the Board finds that the evidence does not warrant a rating in excess of 40 percent for the Veteran's lumbosacral strain at any point during the period beginning June 21, 2006.  As the preponderance of the evidence is against this aspect of the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002).

As noted above, the rating schedule for evaluating disabilities of the spine provides that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  As indicated above, there are no objective neurological abnormalities noted in the medical evidence for the period from June 21, 2006.  Rather, findings at the October 2009 VA examination revealed no palpable spasms, sensory and motor appeared intact without abnormality and reflexes without abnormality.  It was also noted on the report that the Veteran did not complain of any neuropathy.  In addition, the Veteran denied incontinence of urine or stool at the October 2009 VA examination and had no bowel or bladder complaints at the July 2010 VA examination.  Accordingly, further consideration of separate ratings for associated neurological abnormalities is not warranted.  Id.


Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the claimant's levels of disability and symptomatology and are found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, per the Board's May 2009 remand, the Veteran's case was referred to the VA Director of Compensation and Pension Service for a determination as to whether the Veteran's disability picture requires the assignment of an extraschedular rating.  The Director found that an extra-schedular evaluation for chronic lumbar strain in excess of 20 percent prior to June 21, 2006, and in excess of 40 percent from June 21, 2006, was not in order, as the medical records submitted by the Veteran, refer mostly to his nonservice-connected disabilities, and there was no evidence that the chronic lumbar spine by itself, markedly interferes with his ability to be gainfully employed.  Regarding his employment history, the evidence shows that the Veteran "retired" in 2004 and had been able to perform work as a farmer and car body work prior to his retirement.  The Director also noted that the VA examiner in October 2009 found that the Veteran would have difficulty with any laboring type job due to his back, but would not prevent him from being totally unemployable.  

Based on the foregoing, the Board finds that the criteria for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to an initial evaluation of 40 percent, but no higher, for lumbosacral strain for the period prior to June 21, 2006, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 40 percent for lumbosacral strain for the period from June 21, 2006, is denied.


REMAND

After having carefully considered the Veteran's raised claim for a TDIU, and for reasons expressed immediately below, the Board finds that this claim must be remanded for additional procedural development.

As noted above in the Introduction, the Veteran has raised a claim for TDIU which is part and parcel of his claim for increased initial ratings for his lumbosacral strain.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.


Accordingly, the case is REMANDED for the following action:

1. The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the evidence required to substantiate his TDIU claim.  A copy of the letter should be sent to the Veteran's representative.

2. After under undertaking any additional development which it deems to be necessary, the RO should then adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


